internal_revenue_service index numbers department of the treasury washington dc person to contact telephone number refer reply to cc dom corp 3-plr-121 ate date group parent distributing controlled controlled llc state x state y date date date plr-121979-98 regulator type o entity type p business a business b business c country m this letter replies to a request dated date for rulings about the federal_income_tax consequences of a proposed transaction we have received additional information in letters dated date date and date the information submitted for consideration is summarized below group parent distributing controlled and controlled join in the filing of a consolidated_return the last day of their taxable_year is december 31st group parent owns all of the outstanding_stock in distributing distributing owns all the outstanding_stock in controlled and in controlled distributing incorporated controlled and controlled in the past and since that time controlled and controlled have always been members of group parent's consolidated_group group parent distributing controlled and controlled are all state x corporations and all use the accrual_method of accounting distributing operates business a controlled operates business b controlled operates business c financial information has been submitted indicating that businesses a b and c have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years on date group parent formed llc as a state y single member limited_liability_company disregarded for federal_income_tax purposes group parent is currently in the process of seeking approval from the regulator for llc to qualify as a type o entity type o entities are permitted to engage at least to a substantial extent in type p plr-121979-98 activities type o entity status would permit llc to engage in activities distributing and its subsidiaries are prohibited from engaging in under current regulations to facilitate achievement of the business purposes described below the taxpayer proposes and has partly consummated the following transaction the proposed transaction’ step prior to the distribution described below in step the assets of controlled relating to its operations in country m would be sold to another subsidiary of distributing step distributing would distribute percent of the issued and outstanding_stock of controlled and of controlled to group parent step group parent would cause controlled and controlled to merge with and into llc with llc surviving the taxpayer completed step on date it completed step on date step is as yet unconsummated the business purposes for the spin-off of controlied and controlled were to increase the amount of type p activities that the consolidated_group may engage in and to enable it to engage in such activities more efficiently the taxpayer conducted step sec_1 and without regard to whether it could subsequently successfully consummate step the purpose for the merger of controlled and controlled into llc which entity group parent has elected to have disregarded for federal_income_tax purposes is to minimize taxes paid to state x there are no deferred intercompany items with respect to the stock of controlled and controlled there are no excess loss accounts in either controlled or controlled stock and group parent as the successor to controlled and controlled will remain a member of the group parent consolidated_group no deferred intercompany items or elas with respect to stock of either controlled or controlled will be created as a result of the proposed transaction the following representations have been made in connection with the transaction a the indebtedness if any owed by group parent to distributing after the distribution did not constitute stock_or_securities b no part of the consideration to be distributed by distributing was received by group hr plr-121979-98 parent as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing controlled and controlled are representative of each corporation's present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the proposed transaction distributing and group parent as successor to controlled and controlled will each continue the active_conduct of its business independently and with its separate employees except for those employees of distributing that also conduct business for controlled e the distribution of the controlled and controlled stock was carried out for the following corporate business purposes to allow the group parent group efficiently to operate a type o entity in order to remain competitive in the financial services industry the distribution of the stock of controlled and controlled was motivated in whole or substantial part by one or more of these corporate business purposes f except for the deemed liquidations of controlled and controlled into group parent there is no plan or intention by group parent to sell exchange transfer by gift or otherwise dispose_of any of its stock in or securities of distributing or controlled or controlled or member interest in llc after the proposed transaction there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of group parent and the management of group parent to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of group parent to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of group parent after the proposed transaction g there is no plan or intention by distributing directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 of revproc_96_30 there is no plan or intention by group parent directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 of revproc_96_30 h except for the deemed liquidations of controlled and controlled into group parent there is no plan or intention to liquidate distributing or group parent to merge distributing or group parent with any other corporation or to sell or otherwise dispose_of the assets of distributing controlled controlled or group parent after the proposed transaction except in the ordinary course of business jy plr-121979-98 i payments made in connection with all continuing transactions if any between distributing and group parent as successor to controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length j no parties to the proposed transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code k the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of alll classes of stock of distributing controlled or controlled or stock possessing percent or more of the total value of all classes of stock of distributing controlled or controlled the following additional representations as set forth in revproc_90_52 1990_2_cb_626 are made with respect to the merger of controlled and controlled into llc a single member limited_liability_company disregarded for federal_income_tax purposes the liquidation group parent on the date of adoption of the plan of merger liquidation and at all times until the mergers are compieted will be the owner of at least percent of the single outstanding class of controlled 1's and controlled 2's stock m no shares of controlled 1's or controlled 2's stock will have been redeemed during the three years preceding the adoption of the plan of merger liquidation of controlled and controlled n all distributions from controlled and controlled to group parent pursuant to the plan of merger liquidation will be made within a single taxable_year of controlled and controlled upon the mergers of controlled and controlled with and into llc controlled and controlled will cease to be going concerns and their activities will be limited to winding up their affairs paying their debts and distributing their remaining assets to their shareholder p controlled and controlled will retain no assets following their mergers with and into llc q neither controlled nor controlled will have acquired assets in a nontaxable_transaction at any time except for acquisitions occurring more than three years prior to plr-121979-98 the date of adoption of the plan of merger liquidation r the mergers of controlled and controlled with and into llc will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of controlled and controlled if persons holding directly or indirectly more than percent in value of the controlled and controlled stock also hold directly or indirectly more than percent in value of the stock in recipient except as provided in step of the proposed transaction above for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 s prior to the adoption of the merger liquidation plan no assets of controlled or controlled will have been distributed in_kind transferred or sold to group parent except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to the adoption of the merger liquidation plan t controlled and controlled will report all earned_income represented by assets that will be distributed to their shareholders such as receivables being reported on a cash_basis unfinished construction contracts or commissions due etc u the fair_market_value of the assets of controlled and controlled will exceed their liabilities both at the date of the adoption of the plan of merger liquidation and immediately prior to the time of the mergers of controlled and controlled with and into llc v there is no intercorporate debt existing between group parent and controlled or controlled and none has been canceled forgiven or discounted except for transactions that occurred more than years prior to the date of adoption of the merger liquidation plan or alternatively if such date is later except for transactions occurring prior to the date group parent initially acquired controlled 1's or controlled 2's stock - w group parent is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code x all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed mergers of controlled and controlled with and into llc have been fully disclosed based solely on the information submitted and on the representations set forth above it is held as follows - plr-121979-98 no gain_or_loss will be recognized by distributing from the distribution of controlled and controlled stock to distributing sec_355 no gain_or_loss will be recognized by and no amount wil be included in the income of group parent upon the receipt of controlled and controlled stock sec_355 the aggregate basis of the controlied controlled and distributing stock in the hands of group parent immediately after the distribution will be the same as the aggregate basis of the distributing stock held by group parent immediately before the distribution allocated between the distributing and controlled and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the internai revenue regulations sec_358 and b the merger of controlled and controlled into llc will not prevent step of the proposed transaction from qualifying as a tax-free distribution of controlled and controlled stock pursuant to sec_355 sec_1_355-2 367_f2d_794 4tn cir revrul_62_138 c b each of the mergers will be treated as a distribution by controlled and controlled respectively to group parent in complete_liquidation sec_332 and sec_1_332-2 neither controlled nor controlled will recognize gain_or_loss from the liquidating distributions of their property to group parent sec_337 group parent's basis in the property received from the deemed liquidations of controlied and controlled is the same as it would be in the hands of controlled and controlled sec_334 the holding periods of the assets received by group parent in the liquidation include their holding_period while the assets were owned by controlled and controlled sec_1223 group parent will recognize no gain_or_loss on the receipt of property distributed in complete_liquidation of controlled and controlied sec_332 earnings_and_profits will be allocated between distributing controlled and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the earnings_and_profits of controlled and controlled that group parent succeeds to under sec_381 as a result of the subsequent deemed liquidation of controlled and controlled under sec_332 are eliminated pursuant to sec_1_1502-33 to prevent duplication because these earnings_and_profits are already reflected in the earnings_and_profits of group parent pursuant to sec_1_1502-33 qt plr-121979-98 group parent will succeed to and take into account the items of controlled and controlled described in sec_381 subject_to the conditions and limitations specified in sec_381 and c and the regulations thereunder no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours assistant chief_counsel corporate by victor tl prnico victor l penico branch chief branch
